Citation Nr: 9919105	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
residuals of bilateral frozen feet.

2.  Entitlement to an evaluation greater than 30 percent for 
psychoneurosis, conversion hysteria.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a noncompensable 
disability evaluation for residuals of a cold injury to the 
feet, and continued a 30 percent disability rating for 
psychoneurosis, conversion hysteria.  By a rating decision of 
February 1997, the RO granted a 10 percent evaluation for the 
veteran's service-connected frozen feet, effective from 
September 6, 1996, the date of receipt of his current claim.  
The veteran voiced his disagreement with that decision, and 
the current appeal ensued.

A June 1997 hearing before a hearing officer was held.  The 
transcript is of record.

For reasons which will become apparent, the issue of 
entitlement to an increased rating for the veteran's frozen 
feet will be the subject of the REMAND section of this 
decision.


FINDING OF FACT

The veteran's psychoneurotic symptoms are productive of 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, 
accompanied by anxiety, depressed mood, and mild memory loss.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for 
psychoneurosis, conversion hysteria have not been met.  
38 C.F.R. § 4.132, Diagnostic Code 9402 (effective prior to 
November 7, 1996); currently, 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. 38 C.F.R. § 4.7 (1998).

Factual Backround

On file are VA outpatient treatment records from August 1995 
to September 1996 that note a history of depression.

A September 1996 VA psychiatric examination report shows that 
the veteran complained of feeling nervous.  He reported that 
his memory was a problem at times and on a scale from zero to 
10 (depressed to happy), his current mood was rated a three.  
He stated that he experienced sweaty palms, heart 
palpitations, and nausea.  He indicated that he managed his 
anger well and denied any history of violence, other than in 
combat.  He denied any violent ideation.  He reported having 
good friends, and generally getting along well with people.

On mental status examination, the veteran was oriented to 
person, place, and time and was pleasant and cooperative.  
His mood appeared somewhat depressed, and his affect was 
appropriate to content.  There was no evidence of perceptual 
disturbance, and, on cursory examination, his cognitive 
functioning appeared intact.  No psychological tests were 
deemed necessary at the time of examination.  The diagnosis 
was generalized anxiety disorder, post traumatic stress 
disorder symptoms.  Moderate stress was noted due to the 
veteran's wife's health problems.  The veteran's GAF score 
was 60.

A January 1997 VA psychological examination report shows that 
the veteran worked as a building contractor until his 
retirement.  He stated that he had tried to remain active by 
working on various small jobs around his house, but painful 
feet and knees had prevented him from working as much as he 
would like.  Additionally noted was a long history of 
insomnia, which had been treated successfully with medication 
for the past 10 to 12 years.  The veteran reported having 
five grown children and living with his wife.  

On mental status examination, the veteran presented with a 
tense affect and tremulous movements.  He stated that, since 
his combat experiences, he had been more nervous and "shell-
shocked."  There was no evidence of nightmares or 
flashbacks, but when he talked about the war, he became 
extremely nervous and tearful.  The veteran denied any 
symptoms of agoraphobia or other specific phobias.  He also 
denied any current or past suicidal ideation, loss of 
appetite, hopelessness, depressed mood, or cognitive 
problems.  The veteran reported keeping active around the 
house and socializing with friends.  He was oriented in all 
spheres and able to name the current and previous U.S. 
presidents.  He performed within the low average range when 
testing his ability to follow a three-step command, though 
his low performance appeared to be due to anxiety more than 
actual impairment.  The veteran also performed within the low 
average range on a test evaluating the ability to name 
objects, due to his unfamiliarity with two of the test items.  
He tested well within the average range on tests involving 
auditory attention span, language repetition, visual 
construction, delayed verbal memory, math calculation, 
abstract reasoning, and situational problem solving.  The 
diagnosis was anxiety disorder not otherwise specified and 
insomnia related to anxiety disorder not otherwise specified.  
It was noted that the veteran's psychiatric symptoms were 
more consistent with an anxiety disorder than with a mood 
disorder.  Additionally noted was that the veteran did not 
qualify for a diagnosis of post traumatic stress disorder or 
generalized anxiety disorder.  In the opinion of the 
examiner, the veteran's diagnosis of anxiety disorder, not 
otherwise specified, took into account his feelings of 
nervousness and tremulous behavior.

At his June 1997 hearing, the veteran testified that he "got 
nervous" and sometimes vomited due to this nervousness.  He 
reported semi-retiring in approximately 1962.  The veteran 
worked as a contractor in past years.  He indicated that he 
could not work at the present time due to his nervous 
condition.  He explained that he would not be able to operate 
the power tools.  He reported being married to his wife for 
52 years.  The veteran indicated that he had problems with 
his short-term memory and also reported being depressed at 
least two or three times per week.  The veteran reported that 
his "nerves" kept him awake at night.  According to the 
veteran, he took medication in order to go to sleep.  


Analysis

The Board notes that, in November 1996, the schedular 
criteria for evaluations of service-connected psychiatric 
disabilities were amended.  Subsequently, in April 1997, the 
RO issued a supplemental statement of the case which 
evaluated the veteran's psychiatric disorder under the new 
rating criteria and continued a 30 percent disability rating 
for psychoneurosis, conversion hysteria.  Since the 
regulation changed after the veteran filed his claim and 
before the judicial appeal process has been concluded, the 
version more favorable to the veteran will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

A review of the evidence reflects that over the years, the 
veteran's psychoneurotic disorder has been diagnosed as 
psychoneurosis, conversion hysteria, a generalized anxiety 
disorder, and more recently, an anxiety disorder, not 
otherwise specified.  Moreover, the current 30 percent 
evaluation has been in effect for more than 20 years, with 
the result that it is now "protected."  38 C.F.R. 
§ 3.951(b) (1998).  The Board notes that no matter which 
diagnosis is relied upon in evaluating his disability, the 
veteran's psychoneurotic disorder is rated under the same 
general criteria.  See 38 C.F.R. § 4.132, General Rating 
Formula for Psychoneurotic Disorders (effective before 
November 7, 1996); 38 C.F.R. § 4.130, General Rating Formula 
for Mental Disorders (effective November 7, 1996). 

Prior to the November 1996 amendments, the Rating Schedule 
provided a 30 percent rating when there was evidence of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  A 
50 percent disability rating for mental disorders was 
warranted when there was evidence of "considerable" 
impairment of social and industrial adaptability.  The next 
higher rating of 70 percent required evidence of "severe" 
impairment of social and industrial adaptability, and a 
100 percent disability rating was assignable when there were 
totally incapacitating psychoneurotic symptoms bordering on a 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities, resulting in a profound retreat from mature 
behavior and a demonstrable inability to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9402 
(effective prior to November 7, 1996).

In Hood v. Brown, 4 Vet.App. 301 (1993), the United States 
Court of Appeals for Veterans Claims stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and it invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decisions.  38 U.S.C.A. § 7104(d)(1) (West 1991 & Supp. 
1999).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "is more than moderate but less than rather large."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).

In addition, the Court has held that Global Assessment of 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 4th ed., p. 32).  GAF scores ranging 
between 61 and 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, inability to keep a job).

Under the Rating Schedule criteria in effect prior to 
November 7, 1996, and based upon a review of the record, the 
Board finds that a rating greater than 30 percent is not 
warranted.  The most recent GAF score of record is 60, which 
is indicative of moderate symptomatology.  At his September 
1996 VA examination, the veteran reported that he had good 
friends and generally got along well with people.  Other 
medical evidence of record reflects that, although retired, 
he remained active by working on various small jobs around 
the house.  The veteran also stated that he had been married 
for approximately 53 years.  Overall, the Board finds that 
the veteran experiences no more than definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  38 C.F.R. § Part IV, Diagnostic 
Code 9402.

The Rating Schedule, after the November 1996 amendments, 
provides a 30 percent rating when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  See 
38 C.F.R. § 4.130, Diagnostic Code 9400 (1998).

A 50 percent rating is warranted where there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability evaluation is warranted for total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The November 1996 amendments to the Rating Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the GAF scale.  See 
38 C.F.R. § 4.130.

Under the current version of the Rating Schedule criteria, 
the Board finds that the veteran is not entitled to an 
evaluation for psychoneurosis, conversion hysteria greater 
than 30 percent at this time.  Medical evidence demonstrates 
his service-connected psychoneurosis, conversion hysteria is 
presently manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, 
accompanied by anxiety, depressed mood, and mild memory loss.  
These manifestations warrant no more than a 30 percent 
disability rating under the new criteria.  Diagnostic Code 
9400.

The Board further finds that a 50 percent disability rating 
is not warranted at this time.  At his most recent VA 
psychological examination, the veteran tested well within the 
average range on tests of auditory attention span, language 
repetition, visual construction, delayed verbal memory, math 
calculations, abstract reasoning, and situational problem-
solving.  Despite testing within the low average range on a 
three-step command test, the examiner noted that the 
veteran's performance was due to anxiety rather than actual 
impairment.  The evidence of record consistently shows that 
the veteran has not had difficulty in establishing and 
maintaining social relationships.  As indicated above, the 
veteran has been married for approximately 53 years and 
generally gets along well with people.  For the reasons 
discussed above, the Board finds that a 50 percent disability 
rating under the new criteria is not warranted.  Id.

Overall, the Board finds that the veteran's psychoneurotic 
symptoms are productive of an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, accompanied by anxiety, depressed mood, 
and mild memory loss.  Thus, the Board concludes that no more 
than a 30 percent disability evaluation is currently 
warranted for the veteran's service-connected psychoneurosis, 
conversion hysteria under either the old or new criteria.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (1998).  In 
this case, the Board finds that the regular schedular 
standards adequately describe and provide for the veteran's 
mental disability.  There is no persuasive evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this disorder which would take the 
veteran's case so outside the norm as to warrant an 
extraschedular rating.  Id.


ORDER

Entitlement to an evaluation greater than 30 percent for 
psychoneurosis, conversion hysteria is denied.


REMAND

In addition to the above, the veteran in this case seeks 
entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of frozen feet.  In pertinent 
part, it is contended that current manifestations of the 
veteran's bilateral frozen feet are more severe than 
presently evaluated, and productive of a greater degree of 
impairment than is reflected by the 10 percent rating 
currently assigned.

The Board notes that, based upon a review of the entire 
evidence of record, there exists some question as to the 
current severity of the veteran's service-connected frozen 
feet.  In that regard, while on VA examination in October 
1996, the veteran complained of "numbness" and "burning," 
with the exception of some ridging of the toenails, the 
veteran's feet were essentially unremarkable.  His toes were 
warm, and both the dorsalis pedis and posterior tibial pulses 
were "excellent."  On subsequent VA examination in November 
1998, the veteran complained of pain in his feet for many 
years, as well as an inability to stand for more than 10 or 
15 minutes at a time.  However, that same examination noted 
the presence of bilateral heel spurring and/or arthritis of 
the feet, in addition to a "disturbance" of nail growth.  
At present, it is somewhat unclear what, if any, of the 
veteran's clinical symptomatology is attributable to his 
service-connected frozen feet, as opposed to other 
nonservice-connected pathology.

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  Accordingly, in light of 
the aforementioned, the case is REMANDED to the RO for the 
following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 1998, the date of 
the veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

2.  The veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the current severity of his 
service-connected residuals of frozen 
feet. All pertinent symptomatology and 
findings should be reported in detail.  
Following completion of the examinations, 
the examiners should specifically comment 
as to what, if any, of the veteran's 
current foot pathology (e.g., 
onychomycosis, toenail ridging, arthritis 
and/or spurring, etc.) is directly 
attributable to his service-connected 
frozen feet, as opposed to other 
nonservice-connected pathology.  The 
claims file (including 


reports of VA examinations conducted 
shortly following the veteran's discharge 
from service) and a separate copy of this 
REMAND must be made available to  and 
reviewed by the examiners prior to 
conduction and completion of their 
examinations.  

3.  The RO should then review the claims 
file to ensure that all of the above-
requested development has been completed.  
In particular, the RO should review the 
aforementioned examination reports and 
requested opinion(s) to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
REMAND, and if they are not, the RO 
should take corrective action.

Following completion of the above actions, the RO should 
review the evidence, and determine whether the veteran's 
claim may now be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case, to include those laws and 
regulations governing the evaluation of service connected 
frozen feet/cold injuries in effect both before and after 
January 12, 1998, and given an ample opportunity to respond.  
The case should then be returned to the Board for further 
appellate review.

In the REMAND of the claim for further development, the Board 
does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until he receives further notice.
	


(Continued on Next Page)



_____________________________
	S. F. Sylvester
Acting Member, Board of Veterans' Appeals



 

